Gonzalez and Sweeny, JJ., dissent in a memorandum by Gonzalez, J., as follows:
Plaintiff, employed by a subcontractor retained to install fire alarms in a building under renovation, was allegedly injured when he slipped and fell from a ladder that was partly covered with fireproofing material. The general contractor and owner of the premises argue there is no evidence that the ladder was either defective or a proximate cause of plaintiffs alleged accident; at the very least, they maintain there are triable questions of fact as to whether Labor Law § 240 (1) was violated and whether plaintiffs own actions were the sole proximate cause of the incident. Because I believe that a statutory violation and proximate cause have been demonstrated as a matter of law, I respectfully dissent and would affirm the order granting partial summary judgment to plaintiff.
Not every worker who falls at a construction site is entitled to the protection of section 240 (1). The imposition of liability is “contingent on a statutory violation and proximate cause” (Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 287 [2003]), and no liability attaches when a worker’s actions are the sole proximate cause of the accident (id. at 290). The record in this case shows that plaintiff was provided with a ladder that had slippery fireproofing residue at the corners of its rungs. Plaintiff testified that he complained to the Plaza superintendent about the condition of the ladder, but the superintendent simply “shrugged.” In his testimony, the superintendent stated that he did not recall this conversation, but he did not deny that it occurred. In our view, this evidence establishes that *460plaintiff was provided with a defective ladder that was not “so constructed, placed and operated as to give proper protection” to the plaintiff (Labor Law § 240 [1]; see Rizzo v Hellman Elec. Corp., 281 AD2d 258, 259 [2001]).
The general contractor and owner suggest that plaintiffs failure to obtain a replacement ladder was the sole proximate cause of the accident, citing Robinson v East Med. Ctr., LP (6 NY3d 550 [2006]), and the majority agrees with this view. Robinson (at 554) is distinguishable, however, because in that case the plaintiff knew that a suitable replacement ladder was available at the job site, and he further testified that he routinely helped himself to whatever tools he needed rather than asking any foreman. Here, in contrast, although plaintiff acknowledged that he could have requested a replacement ladder from his employer, there is no proof in this record that any replacement ladder was available on site. Notably, in Robinson lid.) the Court of Appeals emphasized that a plaintiffs actions will be the sole proximate cause “if adequate safety devices are available at the job site, but the worker either does not use or misuses them” (emphasis added). Thus, in the absence of proof that replacement ladders were available at the site or that plaintiff misused the ladder in any way, plaintiffs use of the defective ladder cannot be the sole proximate cause of his injuiy.
The majority’s attempt to draw a distinction between ladders that are “being stored on site” and those that are “readily available” is not convincing. Under the majority’s view, a ladder or other safety device is “readily available” if a worker may obtain one by calling his employer and having it delivered to the work site. No reasonable interpretation of the phrase “readily available” supports this view. What if the employer’s supply of ladders is two hours away by car? Must the worker suspend his or her work duties and wait for a replacement, in order to afford an owner or general contractor additional time to comply with their statutory duties? What if the worker had authority to purchase substitute tools and materials, and a construction supply store was located 20 yards from the work site? Would the worker’s failure to purchase a new ladder eliminate the protections of Labor Law § 240 (1) on the ground that a replacement ladder was “readily available”? Obviously, the majority’s rule is unworkable and improperly shifts the obligation to supply adequate safety devices from the owner and general contractor to the worker—precisely the opposite goal of the Labor Law (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520 [1985] [legislative purpose of section 240 is to protect workers by placing ultimate responsibility for safety practices where it belongs, on owners and general contractors]).
*461In contrast, the Court of Appeals has carved out a common sense limitation on the nondelegable duty imposed by Labor Law § 240 (1) where “adequate safety devices are available at the job site” (Robinson, 6 NY3d at 554). In such situations, it is both rational and consistent with the legislative purpose to find that a defendant’s duty has been satisfied since even if an individual safety device proves faulty, there are substitute safety devices readily available on-site. However, this sensible limitation should not be extended to a situation where a defendant fails to provide any adequate safety devices at the job site, forcing the plaintiff to make affirmative efforts to obtain one from another location. Notably, not a single case relied upon by the majority holds that an owner or contractor may satisfy its duty under Labor Law § 240 (1) by having a supply of adequate safety devices stored at a location away from the work site. Indeed, the three Court of Appeals cases relied upon by the majority all involve the situation where substitute ladders or other safety devices were readily available at the work site (Robinson, at 554-555; Montgomery v Federal Express Corp., 4 NY3d 805, 806 [2005]; Cahill v Triborough Bridge & Tunnel Auth., 4 NY3d 35 [2004]).